Citation Nr: 1702037	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-34 417A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected general anxiety disorder, with panic disorder.

2.  Entitlement to a rating for service-connected gastric ulcer with irritable bowel syndrome and diverticulosis, status post colectomy and diverticulosis, currently evaluated as 30 percent disabling.  

3.  Entitlement to an initial compensable rating for service-connected three residual scars, status post colectomy.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran's appeal originally included a claim of entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, in a December 2015 rating decision, the claim for TDIU was granted.  The Board finds that the grant of TDIU constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  It does not appear that the Veteran has appealed the effective date of that grant.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Virtual VA contains additional VA treatment records and other documents that are irrelevant to the claims on appeal or duplicative of what is in VBMS.  


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a November 2016 submission, the Veteran's representative stated that due to the December 2015 rating decision that granted TDIU, the Veteran wished to withdraw the remaining issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


